 


109 HR 2188 IH: To amend title 38, United States Code, to authorize the placement in a national cemetery of memorial markers for the purpose of commemorating servicemembers or other persons whose remains are interred in an American Battle Monuments Commission cemetery.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2188 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Langevin (for himself, Mr. Lynch, Mr. Sanders, Ms. Harris, Mrs. McCarthy, Mrs. Christensen, Ms. McCollum of Minnesota, Mr. Butterfield, Mr. McDermott, Mr. Rangel, Mr. Kildee, Mr. Salazar, Mr. Grijalva, Mr. Brown of Ohio, and Mr. Kennedy of Rhode Island) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the placement in a national cemetery of memorial markers for the purpose of commemorating servicemembers or other persons whose remains are interred in an American Battle Monuments Commission cemetery. 
 
 
1.Treatment of internment of remains in an American Battle Monuments Commission cemetery as unavailable for the purposes of placement of memorial markers in national cemeteriesParagraph (3) of section 2306(b) of title 38, United States Code, is amended—
(1)by striking or at the end of subparagraph (C);
(2)by striking the period at the end of subparagraph (D) and inserting ; or; and
(3)by adding at the end the following new subparagraph:

(E)are interred in an American Battle Monuments Commission cemetery.. 
 
